Citation Nr: 1517693	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-11 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION


The Veteran had active military service from January 1988 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran was scheduled for a hearing at the RO before a Veterans Law Judge in February 2014 but failed to appear and did not request that the hearing be rescheduled.  The Board finds that all due process requirements were met regarding his hearing request.
	
In a September 2011 statement, the Veteran disagreed with an unspecified rating decision that denied entitlement to a temporary total rating based upon hospitalization.  A January 2010 rating decision denied entitlement to a temporary total rating.  It is unclear if this is the decision with which he disagreed; but his statement was received more than one year after the January 2010 decision.  This matter is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran is unable to secure and maintain substantially gainful employment due solely to the effects of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met since July 15, 2009.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A total disability rating may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

If a veteran's service-connected disabilities meet the percentage requirements of 38 C.F.R. § 4.16(a), and the evidence of record indicates that he is unable to maintain substantially gainful employment due to his service-connected disabilities, his claim for a total disability rating based on unemployability cannot be denied in the absence of medical evidence showing that he is capable of substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Service connection is in effect for an adjustment disorder with depressed mood associated with enucleation of the right eye due to sarcoidosis and glaucoma, evaluated as 70 percent disabling; headaches associated with right eye enucleation, evaluated as 50 percent disabling; sarcoidosis with right eye iritis and glaucoma, and right eye nucleation, each evaluated as 40 disabling; and erectile dysfunction, assigned a noncompensable disability evaluation.  The Veteran's combined schedular rating is 90 percent.  Thus, the Veteran meets the minimum schedular requirements for a TDIU.

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The question is whether the claimant is capable of performing the physical and mental acts required by employment, not whether he or she can actually find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  The Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence

Service connection is in effect for adjustment disorder with depressed mood, evaluated as 70 percent disabling; headaches, evaluated as 50 percent disabling; enucleated right eye with iritis, evaluated as 40 percent disabling and erectile dysfunction rated as noncompensable, but with entitlement to special monthly compensation.  His combined rating is 90 percent.

The Veteran submitted a formal claim for a TDIU (VA Form 21-8940) on April 14, 2010.  He reported that he last worked full time in 2003 and became too disabled to work in 2005 due to headaches and psychiatric disability.  The Veteran had work experience as a corrections officer, from 1995 to 1996, a dice dealer from 1999 to 2003, a delivery driver in 2002, a civil design technician in 2003, and, briefly, as a food service worker at a VA medical center (VAMC) in 2004  The Veteran had two years of college education.  

The medical evidence during the appeal period reflects that VA repeatedly hospitalized the Veteran from July 15 to September 27, 2009 for treatment of alcohol and marijuana dependence.  He was also treated for depression, anxiety, and a mood disorder.  Scores were assigned on the Global Assessment of Functioning (GAF) scale that ranged from 25 to 41.

An October 2009 VA mental disorders examination report includes the Veteran's history of not working since 2004 when he worked at the VAMC for approximately three months.  He "fell off the wagon" and "could not hold up."  He said that he was not working, because of headaches.  The Veteran was in two fights and had some homicidal ideation.  The examiner did not find evidence that the Veteran's psychiatric disability, in and of itself, precluded employment.  The examiner assigned a GAF score of 55.

An October 2009 VA neurological examination report reflects the Veteran's complaints of having daily headaches that lasted anywhere from a couple of hours to all day.  The headaches were triggered by things such as sun, stress, bending, stooping, and lifting.  He had prostrating headaches approximately twice a week.  The Veteran last worked in 2004 when he missed a lot of time due to headaches.  

In December 2009, a VA clinic psychiatrist noted the Veteran's history of polysubstance dependence, and who was seen with suicidal and homicidal ideation, without a definite plan.  The Veteran was increasingly agitated and requested inpatient hospitalization.  A GAF score of 28 was assigned.

In April 2012, the Veteran underwent additional VA examinations in connection with his claim for a TDIU.

A general medical examiner noted that the Veteran's headaches continued with prostrating attacks twice a week.  He continued to avoid bright light, stooping, and lifting activities, and did his hobby of drawing under dimmed light.  The examiner opined that, considering the Veteran's adjustment disorder, headaches, right eye blindness, and erectile dysfunction, with exception of the right eye and mood disabilities, the Veteran was able to work on average three days a week, due to the prostrating headache frequency, performing home-based tasks in low light with access to rest periods.

A mental disorders examiner reported that the Veteran's psychiatric symptoms caused difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran may have difficulty sustaining employment that demanded a great deal of responsibility and stress, but his symptoms of depression did not preclude employment.  The examiner observed that the Veteran should be able to engage in tasks that were routine in nature and would not require him to sustain excessive work stress.  A GAF score of 51 was assigned.  

An ophthalmologic examiner noted the Veteran's reports of recent episodes of loss of vision in his existing eye that lasted 30 minutes followed by headaches.  In the examiner's opinion, the Veteran's right eye disability had no impact on his ability work.  According to the examiner, the Veteran's inability to work would be influenced by headaches more than eye limitations.  The Veteran would have difficulty doing work requiring depth perception, such as driving or using danger equipment.

Analysis

GAF scores have ranged from 25 to 51, with scores during treatment generally being below 50.  Scores of 50 or below indicate an inability to work.  See the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV) (1987).

Recent VA examiners opined that the Veteran could be employed with proper accommodation for headaches, right eye blindness, or psychiatric disability; but have not considered the effects of these disabilities together.  The ophthalmologic examiner did provide an opinion suggesting that the service connected headaches would render the Veteran unemployable.  

The 50 percent rating for his headache disability that envisions severe economic impact.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  

The Veteran's headaches, at best, limit him to working on average only three days a week, and performing only home-based tasks in low light with access to rest periods (according to the April 2012 VA general medical examiner).  His psychiatric disability, at best, limits him to working on only routine tasks that would not require him to sustain excessive work stress (according to the 2012 VA mental disorders examiner).  It is difficult to envision gainful non-sheltered employment that would permit such accommodations.  This is before considering any additional limitations that would result from the other service connected disabilities.

In the aggregate, the nature and extent of his service-connected disabilities are such that he is not able to obtain or maintain any type of substantially gainful employment.

The evidence demonstrates that the Veteran's service-connected disabilities have combined to prevent him from working in substantially gainful employment.  As the Veteran has not worked during the appeal period, entitlement to a TDIU is granted since July 15, 2009, the day he was hospitalized by VA.  38 U.S.C.A. §§ 1155, 5107(b).  There are no records dated between April 14 and July 15, 2009 demonstrating that the Veteran was unable to obtain or maintain substantially gainful employment due to his service-connected disabilities.


ORDER


Entitlement to a TDIU is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


